— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 31, 1975, which affirmed the decision of a referee sustaining the initial determination, as modified, to be effective September 9, 1974, disqualifying claimant from receiving benefits because he voluntarily left his employment without good cause. Claimant was a principal of a self-help project in the Country of Tanzania. In July of 1974, with the permission of his employer, he took a temporary leave of absence to go to Africa to assist two of his associates on the project. Claimant ultimately notified the employer that he would return to work on September 9. When claimant subsequently notified the employer that he would not be able to return to work on an uninterrupted basis on September 9, the employer notified claimant that he would have to return to work on September 9 on a full-time basis and that the employer would not hold claimant’s position past that date. Claimant’s wife returned from Africa on or about September 9 and advised the employer that claimant would not return until December, 1974, although claimant did in fact return on October 10, 1974. On September 23, 1974 the employer had decided to replace him and had done so. The above facts, as found by the Unemployment Insurance Appeal Board, are supported by substantial evidence. When claimant did not return to work on the date demanded by his employer, he voluntarily terminated his employment, and his reason therefor was not a compelling one so as to constitute good cause for unemployment insurance purposes. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Koreman, Main and Reynolds, JJ., concur.